Exhibit 10.4
FIRST AMENDMENT TO MASTER PURCHASE AGREEMENT
This First Amendment to Master Purchase Agreement (this “Amendment”) is made as
of February 26, 2007, by and among Raza Microelectronics, Inc., a Delaware
corporation (“RMI”), and Aruba Networks, Inc. (fka Aruba Wireless Networks,
Inc.), a Delaware corporation (“Purchaser”).
Reference is made to that certain Master Purchase Agreement made as of
January 16, 2006, by and between RMI and Purchaser (the “MPA”). Capitalized
terms not otherwise defined herein shall have the meaning set forth in the MPA.
In accordance with Section 17.4 of the MPA, RMI and Purchaser hereby agree to
amend the MPA as follows:
1. Purchaser CMs. Section 2.5 of the MPA is hereby amended and restated in its
entirety as follows:
2.5 Purchaser CMs. Each of the Purchaser CMs identified on Exhibit D hereto is
authorized to purchase Products from RMI under this MPA, by delivery of signed
purchase orders to RMI in accordance with Section 2.2 above and subject to the
Purchaser CM’s compliance with the other material terms and provisions of this
MPA. By addendum to Exhibit D, Purchaser may from time to time add one or more
Purchaser CMs reasonably acceptable to RMI. Notwithstanding the foregoing, in
the event RMI reasonably determines that one or more Purchaser CMs (whether
already listed on Exhibit D or proposed by Purchaser for addition thereto) poses
a credit or performance risk to RMI, then RMI at its option shall have the right
to request that Purchaser guarantee such Purchaser CM’s obligations under each
such purchase order submitted thereby. If Purchaser provides such a guarantee,
then RMI shall complete all shipments relating to the purchase order(s) covered
by the guarantee. If Purchaser chooses not to provide such a guarantee, then RMI
shall have the right, exercisable at its option, to cease making further
shipments to and accepting new purchase orders from the CM, in addition to any
other legal remedies RMI may have against the CM.
2. Software Upgrades. Notwithstanding the provisions of Section 8.3 of the MPA,
from and after the date of this Amendment, RMI will not provide to Purchaser any
additional upgrades, revisions, bug fixes or modifications (collectively,
“Upgrades”) to the Software except pursuant to a separate software license
agreement to be entered into by and between RMI and Purchaser (“SLA”). Any
subsequent provision of Upgrades by RMI shall be subject to Purchaser’s payment
of the applicable maintenance and support fees and its compliance with the other
terms and conditions set forth in such SLA. The foregoing is not intended to
limit or otherwise adversely affect the hardware support services provided by
RMI to Purchaser pursuant to Section 9 of the MPA.
3. No Other Changes. Except as set forth above, each other term and provision of
the MPA shall remain in full force and effect.
The parties hereto have executed this First Amendment to Master Purchaser
Agreement as of the date first indicated above.

                      RAZA MICROELECTRONICS, INC.       ARUBA NETWORKS, INC.    
 
                   
By:
  /s/ L. William Caraccio       By:   /s/ Alexa King    
 
                   

  Name: L. William Caraccio         Name: Alexa King    
 
                   

  Title: VP
 
        Title: Senior Dir., Legal
 
   

(STAMP)

 

